                   IN THE UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF WISCONSIN
______________________________________________________________________________

Sterling D. Brown,
              Plaintiff,
v.                                             Civil Action No. 2:18-cv-922

City of Milwaukee, et al.
             Defendants.
______________________________________________________________________________

                  PLAINTIFF STERLING BROWN’S STATUS UPDATE


        NOW COMES THE PLAINTIFF, Sterling D. Brown, through undersigned counsel,

and submits this status update pursuant to this Court’s Order, dated June 3, 2021. (Dkt.

87.)

        As previously reported, the City of Milwaukee approved and signed the

settlement agreement. On May 4, 2021, the City of Milwaukee’s Common Council voted,

14-0, to approve the settlement agreement. On May 20, 2021, Deputy City Attorney Robin

A. Pederson transmitted a signed, digital copy of the settlement agreement to counsel for

Mr. Brown and the City has now disbursed the $750,000.00 settlement proceeds. Under

the terms of the settlement agreement, the City of Milwaukee will move this Court to

strike Affirmative Defenses 5 and 12 that Defendant The City of Milwaukee filed in its

August, 24, 2018 Answer. (Dkt. No. 28 at 50, ¶¶ 5, 12.) Affirmative Defenses 5 and 12

read:




          Case 2:18-cv-00922-PP Filed 07/06/21 Page 1 of 3 Document 88
5.    The injuries and damages sustained by the plaintiff, if any, were caused in

      whole or in part by their own acts or omissions or their failure to mitigate

      or the acts and omission of persons other than these answering defendants.

12.   The injuries and damages sustained by the plaintiff, if any, were caused in

      whole or in part by their own acts or omissions or their failure to mitigate

      or the acts and omission of persons other than these answering defendants.

(Id.) In Exhibit A of the Settlement Agreement (the Settlement Agreement and Exhibits

A and B are attached for the Court’s reference), The City of Milwaukee recognized that

discovery to date has not supported these Defenses and will request that this Court

STRIKE Affirmative Defenses 5 and 12. Mr. Brown anticipates that the City will file the

motion promptly.

         Additionally, pursuant to the Settlement Agreement, paragraphs 2 and 3, the

City of Milwaukee “shall prepare the proposed revised policies detailed in Exhibit 2” and

will submit them to the Milwaukee Fire and Police Commission (FPC) for final approval

within sixty days of the execution of the Agreement, i.e. on or before July 6, 2021.

However, Mr. Brown has been informed that due to recent changes to the FPC, this 60

day time limit will be extended. Accordingly, Mr. Brown respectfully requests an

additional thirty (30) days to provide the requisite opportunity for the City to fully

comply with the terms of the settlement agreement. As before, Mr. Brown will keep the

Court updated and will request a status conference if needed.




                                           2

         Case 2:18-cv-00922-PP Filed 07/06/21 Page 2 of 3 Document 88
Respectfully submitted, July 6, 2021.

                                              GINGRAS, THOMSEN, & WACHS, LLP

                                                              s/ Mark L. Thomsen
                                                               Mark L. Thomsen
                                                          State Bar No.: 1018839
                                                             Scott B. Thompson
                                                          State Bar No.: 1098161
                                                 219 N. Milwaukee St., Suite 330
                                                           Milwaukee, WI 53202
                                                       Telephone: (414) 935-5482
                                              Email: mthomsen@gtwlawyers.com
                                                            Counsel for Plaintiff




                                        3

         Case 2:18-cv-00922-PP Filed 07/06/21 Page 3 of 3 Document 88
